UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  September 30, 2011 Item 1: Reports to Shareholders Annual Report | September 30, 2011 Vanguard Equity Income Fund Annual Report > Vanguard Equity Income Fund returned about 6% for the fiscal year ended September 30, 2011, behind the return of its benchmark index but well ahead of the average return for equity income funds. > In the second half of the fiscal year, a spike in investor anxiety bolstered the performance of high-yield and defensive stocks. > At the end of the period, the fund’s yield was more than a percentage point above that of the broad stock market. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 13 Your Fund’s After-Tax Returns. 26 About Your Fund’s Expenses. 27 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2011 Total Returns Vanguard Equity Income Fund Investor Shares 6.00% Admiral™ Shares 6.10 FTSE High Dividend Yield Index 6.83 Equity Income Funds Average 0.50 Equity Income Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2010 , Through September 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Equity Income Fund Investor Shares $18.83 $19.40 $0.593 $0.000 Admiral Shares 39.47 40.67 1.280 0.000 1 Chairman’s Letter Dear Shareholder, Optimism about the economic recovery and the employment outlook in the first six months of the fund’s fiscal year diminished in the second half of the year. The reversal in sentiment caused investors to turn their attention to more defensive investments, including U.S. Treasuries and the sectors of the stock market that are prominent in Vanguard Equity Income Fund’s portfolio. Vanguard Equity Income Fund’s Investor Shares returned 6.00% for the 12 months ended September 30, 2011, and its Admiral Shares returned 6.10%. While these performances slightly lagged the return of the benchmark FTSE High Dividend Yield Index, they outpaced the average return for equity income funds by well over 5 percentage points. At the end of the period, the 30-day SEC yield was 3.24% for the fund’s Investor Shares and 3.33% for its Admiral Shares, both more than a full percentage point above the yield of the broad U.S. stock market (as measured by the yield of Vanguard Total Stock Market Index Fund’s Investor Shares). Although corporate America cut dividends sharply during the financial crisis, payouts have mostly recovered, bolstered by strong corporate profits over the last several years. 2 A swift change in sentiment weighed on stock prices Global stock markets rallied through the first half of the fiscal year as corporate earnings surged and the economic recovery seemed to be gathering steam. In the second half, however, stock prices tumbled as economic indicators took a turn for the worse and U.S. and European policymaking strife dominated the headlines. (Standard & Poor’s downgraded the U.S. credit rating, in large part because of the political gridlock on display during the debt-ceiling debate. Vanguard’s confidence in the “full faith and credit” of the U.S. Treasury remains unshaken.) The U.S. stock market’s second-half weakness sapped its first-half strength. The broad market returned 0.31% for the full 12 months. International stocks, which gained less at the start of the year and lost more at the end, returned –10.81% in U.S. dollars. Bond prices rallied as optimism faded The stock market’s pattern of strength and weakness was inverted in the bond market. Early in the year, bond prices retreated, consistent with investor optimism about economic growth. Later in the year, as optimism gave way to anxiety, bond prices surged, driving yields to remarkable lows. At the end of September, the yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, stood at 1.93%. Bond indexes recorded impressive returns, though it’s worth noting that shrinking yields imply lower returns on prospective investments. Market Barometer Average Annual Total Returns Periods Ended September 30, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.91% 1.61% -0.91% Russell 2000 Index (Small-caps) -3.53 -0.37 -1.02 Dow Jones U.S. Total Stock Market Index 0.31 1.75 -0.57 MSCI All Country World Index ex USA (International) -10.81 0.52 -1.57 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.26% 7.97% 6.53% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.88 8.08 5.01 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.19 1.61 CPI Consumer Price Index 3.87% 1.22% 2.26% 3 The yields of money market instruments hovered near zero, as they have since December 2008, when the Federal Reserve cut its target for short-term interest rates to between 0% and 0.25%. Toward the end of the period, the Fed indicated that it expected to maintain this exceptionally low target at least through mid-2013. Resilient stock performance and a solid yield The financial markets finished the 12-month period on an anxious note, with the broad stock market index giving up almost all of its earlier gains and the yield on U.S. Treasuries slipping to under 2%. Vanguard Equity Income Fund finished the fiscal year in a comparatively strong position: As I noted earlier, it returned about 6% for the year (a bit less than its benchmark), and had 30-day SEC yields of 3.24% for Investor Shares and 3.33% for Admiral Shares at the end of September. In part, the fund’s relative strength reflected renewed appetite among equity investors for high-dividend stocks—particularly those of high-quality companies with attractive valuations and solid balance sheets. Such stocks, which are characteristic of the Equity Income Fund’s holdings, tend to hold up better during market downturns. Moreover, during this period investors seeking income from their portfolios began turning to these stocks as an alternative—albeit a much higher-risk alternative—to fixed income instruments whose yields had fallen. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.31% 0.22% 1.35% The fund expense ratios shown are from the prospectus dated January 28, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the fund’s expense ratios were 0.31% for Investor Shares and 0.22% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Equity Income Funds. 4 The Equity Income Fund’s strong performance also reflected its advisors’ success in capturing most, if not all, of the returns available from this segment of the market. The fund outstripped the average return of equity income funds by more than 5 percentage points. The fund’s modest shortfall compared with its benchmark was the net result of strong performances from its holdings in information technology, financials, consumer discretionary, and consumer staples and underperformance in the other sectors. Technology stocks haven’t traditionally come to mind when thinking of dividends, but as some of the industry’s larger companies have matured, their strong cash flow has put them in a position to pay out impressive dividends to investors. Positions in a handful of such software and semiconductor companies paid off handsomely for the fund, making technology the top-performing sector in terms of relative performance. The largest drag on performance came from industrials, which performed poorly in the benchmark and worse in the fund. And while returns from utilities were positive Total Returns Ten Years Ended September 30, 2011 Average Annual Return Equity Income Fund Investor Shares 4.21% Spliced Equity Income Index 4.97 Equity Income Funds Average 3.52 Spliced Equity Income Index: Russell 1000 Value Index through July 31, 2007; FTSE High Dividend Yield Index thereafter. Equity Income Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 over the period, missed opportunities kept the fund’s holdings a few steps behind their counterparts in the benchmark. Competitive long-term returns in turbulent times The fund’s two advisors, Wellington Management Company and Vanguard Quantitative Equity Group, use different, but complementary, bottom-up approaches to identify undervalued stocks with both solid balance sheets and the prospect of paying out above-average dividends. While such stocks are by no means immune to the effects of economic cycles and market movements, their share prices do tend to be more resilient during market ups and downs. The Investor Shares of Vanguard Equity Income Fund posted an average annual return of 4.21% for the ten years ended September 30 (a particularly volatile decade). While the fund lagged its benchmark, which had an annualized return of 4.97%, it did better than the broad market index, which had an annualized return of 3.93%. It also outpaced the average annual return of 3.52% for equity income fund peers. Skilled stock selection by its managers contributed to this performance, as did the fund’s low costs—its expense ratio is lower than the average expense ratio for its peers by more than a full percentage point. Investing is a marathon, not a sprint Over the past 12 months, the stock market has shown us once again how unpredictable it can be. But investing is not really about rallies or corrections; it’s about generating solid returns over time by following an investment plan that fits your financial goals, your time horizon, and your tolerance for risk. We believe an investment plan that is balanced among stocks, bonds, and money market funds will allow you to increase your wealth over time while securing some protection from the market’s occasional—and inevitable—reversals. Vanguard Equity Income Fund can play an important role in such an investment plan, particularly for investors seeking both broad exposure to stocks (and the capital appreciation that offers over time) and a regular income from their investment. And whatever your asset mix, low costs can help maximize your share of the fund’s returns, in good times and in bad. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 13, 2011 Advisors’ Report For the fiscal year ended September 30, the Equity Income Fund returned about 6%, reflecting the combined results of your fund’s two independent investment advisors. The use of two advisors provides exposure to distinct, yet complementary, investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of the fund’s assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how their portfolio positioning reflects this assessment. These comments were prepared on October 12, 2011. Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 62 3,361 A fundamental approach to seeking desirable stocks. Company, LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Quantitative Equity 34 1,836 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings-quality of companies as compared with their peers. Cash Investments 4 252 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 Wellington Management Company, llp Portfolio Manager: W. Michael Reckmeyer, III, CFA, Senior Vice President and Equity Portfolio Manager Global markets took a significant step backward during the fiscal year because of faltering economic activity as well as heightened uncertainties over political and monetary actions. Government and regulatory decisions are influencing economic prospects, and while we are hopeful that things will improve in the near term, we remain concerned that longer-term issues will persist, resulting in continued episodic dislocations. In the United States, the recently revised gross domestic product figures suggest that underlying economic growth was weaker than originally expected, raising concerns that the economy is close to a tipping point and raising recessionary fears. Unfortunately, the government’s ability to respond to this environment is hampered by fiscal and monetary limitations. This was readily apparent in Washington’s recent deficit discussions, which highlighted both the nation’s rapidly deteriorating fiscal situation and politicians’ inability to address it effectively. We continue to believe that the economic expansion will continue, albeit at a slower growth rate than we previously expected, because of lackluster employment growth. The European marketplace appears to be slipping into a recession. The continent is struggling with sovereign and banking challenges, and unfortunately, there are no easy solutions. While Greece is the key focal point, Portugal, Italy, Spain, and Ireland also remain problematic. China remains a conundrum as its economy is slowing amid tighter policy initiatives, but we expect economic growth to reaccelerate as inflationary pressures come under control. However, concerns remain about the speculative characteristics of China’s economy and the sustainability of its economic growth. Our largest purchases over the past 12 months included Royal Dutch Shell and Exxon Mobil (energy), Unilever (consumer staples), Vodafone (telecommunications), and BlackRock (asset management). Our sales included stocks that reached or approached our target price, such as Genuine Parts, Texas Instruments, PPG Industries, and Toronto Dominion Bank, as well as Total SA, which we sold because of eroding fundamentals. Vanguard Quantitative Equity Group Portfolio Manager: James P. Stetler, Principal What a contrast between the first half of the fiscal year and the second half. When we reported to you midway through the fiscal year, the fund had risen about 16%. However, since then, and particularly in the last three months of the period, all equities, large and small, both here in the United States and abroad, have sold off strongly. Driving the pullback and increasing overall market volatility over this period were 8 continued concerns over a stalling U.S. economy, a lack of improvement in the U.S. employment picture, and the unresolved European sovereign-debt crisis. With so much market uncertainty, many investors reduced their equity exposure as they sought safety in U.S. Treasuries, the U.S. dollar, and gold. Most economists have reduced their growth estimates for the next year or two, and this has cast a cloud of doubt over the near-term prospects for equities. Investors will be looking to U.S. and European leaders for fresh solutions to the issues that face them, and to third-quarter corporate earnings and future forecasts in the United States for guidance on market direction over the next few months. Stocks providing above-average yields, which are the focus of the Equity Income Fund, outperformed the broad market by about 6% for the fiscal year, with energy, consumer, and utilities companies leading the way. Financial and industrial companies were the laggards within this stock universe. While the macro factors described above have an impact on overall portfolio performance, our approach to investing focuses on specific stock fundamentals. As we believe there is no single indicator for identifying attractive stocks, our company evaluation process is diversified across several factors: valuation, growth, quality, management decisions, and market sentiment. For the fiscal year, our quality and market sentiment indicators were our most effective models, while growth, management decisions, and valuation lagged. Our stock selection results were strongest in the consumer staples, consumer discretionary, and financial sectors. In financials, avoiding the sector’s worst-performing stocks and owning RenaissanceRe Holdings contributed the most to our relative returns. In the consumer categories, Del Monte Foods, Sara Lee, Herbalife, and Limited Brands were the largest contributors to our relative returns. Stock selection results were disappointing in materials and utilities. Cabot and Southern Copper in materials and PPL and Entergy in utilities did not perform as expected. While we cannot predict how broader political or economic events will affect the markets, we are confident that the stock market will have worthwhile returns for long-term investors. With that in mind, we believe that equity exposure will continue to play an important part in a diversified investment plan. We thank you for your investment and look forward to the coming year. 9 Equity Income Fund Fund Profile As of September 30, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.31% 0.22% 30-Day SEC Yield 3.24% 3.33% Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Number of Stocks 144 427 3,717 Median Market Cap $59.0B $79.5B $28.7B Price/Earnings Ratio 11.9x 12.7x 13.6x Price/Book Ratio 1.9x 2.1x 1.9x Return on Equity 21.0% 21.9% 19.1% Earnings Growth Rate 3.3% 3.6% 7.3% Dividend Yield 3.7% 3.7% 2.2% Foreign Holdings 4.9% 0.0% 0.0% Turnover Rate 29% — — Short-Term Reserves 0.9% — — Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Consumer Discretionary 7.5% 6.5% 12.2% Consumer Staples 18.1 20.5 11.0 Energy 13.6 13.5 10.3 Financials 9.2 4.9 14.3 Health Care 12.8 13.3 11.7 Industrials 13.7 14.0 10.6 Information Technology 9.0 9.0 19.4 Materials 3.3 3.0 4.0 Telecommunication Services 4.9 5.9 2.8 Utilities 7.9 9.4 3.7 Volatility Measures FTSE High DJ Dividend U.S. Total Yield Market Index Index R-Squared 0.99 0.94 Beta 0.92 0.88 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 4.6% Chevron Corp. Integrated Oil & Gas 4.0 Johnson & Johnson Pharmaceuticals 3.4 AT&T Inc. Integrated Telecommunication Services 3.2 Pfizer Inc. Pharmaceuticals 3.0 Merck & Co. Inc. Pharmaceuticals 2.8 Microsoft Corp. Systems Software 2.8 Philip Morris International Inc. Tobacco 2.4 General Electric Co. Industrial Conglomerates 2.4 Intel Corp. Semiconductors 2.0 Top Ten 30.6% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the expense ratios were 0.31% for Investor Shares and 0.22% for Admiral Shares. 10 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2001, Through September 30, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Equity Income Fund Investor Shares 6.00% 0.23% 4.21% $15,097 Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.93 14,709 Spliced Equity Income Index 6.83 -0.49 4.97 16,246 Equity Income Funds Average 0.50 -0.89 3.52 14,137 Spliced Equity Income Index: Russell 1000 Value Index through July 31, 2007; FTSE High Dividend Yield Index thereafter. Equity Income Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Equity Income Fund Admiral Shares 6.10% 0.34% 4.32% $76,332 Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.93 73,544 Spliced Equity Income Index 6.83 -0.49 4.97 81,229 See Financial Highlights for dividend and capital gains information. 11 Equity Income Fund Fiscal-Year Total Returns (%): September 30, 2001, Through September 30, 2011 12 Equity Income Fund Financial Statements Statement of Net Assets As of September 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.6%) 1 Consumer Discretionary (6.9%) McDonald’s Corp. 1,170,315 102,777 Home Depot Inc. 3,107,980 102,159 Mattel Inc. 1,165,350 30,171 Lowe’s Cos. Inc. 1,500,010 29,010 Nordstrom Inc. 587,800 26,851 Time Warner Cable Inc. 263,500 16,513 VF Corp. 92,500 11,241 Polaris Industries Inc. 215,000 10,743 Foot Locker Inc. 528,600 10,620 Limited Brands Inc. 251,900 9,701 Brinker International Inc. 437,600 9,155 Darden Restaurants Inc. 113,700 4,861 Weight Watchers International Inc. 52,800 3,076 American Greetings Corp. Class A 150,500 2,784 Bob Evans Farms Inc. 86,900 2,478 Time Warner Inc. 72,100 2,161 Meredith Corp. 75,000 1,698 Comcast Corp. 71,400 1,477 377,476 Consumer Staples (17.3%) Philip Morris International Inc. 2,109,595 131,596 PepsiCo Inc. 1,553,530 96,163 Procter & Gamble Co. 1,466,190 92,634 Kraft Foods Inc. 2,609,929 87,641 General Mills Inc. 1,653,200 63,599 Unilever NV 1,920,140 60,465 Altria Group Inc. 2,240,745 60,074 Kimberly-Clark Corp. 842,458 59,823 Sysco Corp. 2,293,960 59,414 Wal-Mart Stores Inc. 1,013,800 52,616 Coca-Cola Co. 640,982 43,305 Colgate-Palmolive Co. 273,100 24,218 Market Value Shares ($000) Imperial Tobacco Group plc 574,344 19,383 Reynolds American Inc. 408,400 15,307 Lorillard Inc. 135,600 15,011 Hershey Co. 221,300 13,110 ConAgra Foods Inc. 537,100 13,009 Dr Pepper Snapple Group Inc. 319,200 12,379 Hormel Foods Corp. 413,800 11,181 Herbalife Ltd. 179,700 9,632 940,560 Energy (12.8%) Exxon Mobil Corp. 3,453,730 250,845 Chevron Corp. 2,372,810 219,532 ConocoPhillips 1,543,890 97,759 Royal Dutch Shell plc Class B 2,240,255 69,705 Occidental Petroleum Corp. 731,200 52,281 Marathon Oil Corp. 479,200 10,341 700,463 Exchange-Traded Fund (0.8%) 2 Vanguard Value ETF 963,400 45,328 Financials (8.3%) Marsh & McLennan Cos. Inc. 3,391,320 90,006 Chubb Corp. 1,017,842 61,060 ACE Ltd. 786,530 47,664 M&T Bank Corp. 636,300 44,477 PNC Financial Services Group Inc. 780,492 37,612 BlackRock Inc. 230,290 34,085 Wells Fargo & Co. 1,367,880 32,993 JPMorgan Chase & Co. 975,690 29,388 Swiss Re AG 488,687 22,925 Commerce Bancshares Inc. 265,700 9,233 RLI Corp. 134,604 8,558 13 Equity Income Fund Market Value Shares ($000) Erie Indemnity Co. Class A 102,600 7,303 Allied World Assurance Co. Holdings AG 135,000 7,251 Fidelity National Financial Inc. Class A 346,095 5,254 American Financial Group Inc. 157,400 4,891 American Express Co. 67,600 3,035 Ameriprise Financial Inc. 48,600 1,913 Oritani Financial Corp. 83,513 1,074 1st Source Corp. 45,000 937 American National Insurance Co. 10,400 720 Community Trust Bancorp Inc. 25,300 589 WesBanco Inc. 32,800 568 Washington Trust Bancorp Inc. 21,400 423 451,959 Health Care (12.0%) Johnson & Johnson 2,883,205 183,689 Pfizer Inc. 9,398,377 166,163 Merck & Co. Inc. 4,673,304 152,864 AstraZeneca plc ADR 1,067,289 47,345 Bristol-Myers Squibb Co. 914,432 28,695 Eli Lilly & Co. 628,749 23,245 Baxter International Inc. 388,400 21,805 Abbott Laboratories 407,200 20,824 Cardinal Health Inc. 111,300 4,661 Medtronic Inc. 87,700 2,915 National Healthcare Corp. 39,700 1,282 653,488 Industrials (13.0%) General Electric Co. 8,549,392 130,293 3M Co. 1,280,300 91,913 Tyco International Ltd. 1,569,380 63,952 Eaton Corp. 1,425,860 50,618 Illinois Tool Works Inc. 1,111,450 46,236 Stanley Black & Decker Inc. 941,490 46,227 Waste Management Inc. 1,241,300 40,417 Republic Services Inc. Class A 1,326,840 37,231 Lockheed Martin Corp. 471,200 34,228 United Technologies Corp. 439,300 30,909 Caterpillar Inc. 324,700 23,976 Norfolk Southern Corp. 277,400 16,927 General Dynamics Corp. 274,200 15,599 Northrop Grumman Corp. 267,413 13,948 Schneider Electric SA 254,094 13,598 Honeywell International Inc. 264,462 11,613 PACCAR Inc. 316,350 10,699 Market Value Shares ($000) Pitney Bowes Inc. 517,500 9,729 Parker Hannifin Corp. 131,300 8,289 United Parcel Service Inc. Class B 112,900 7,130 Boeing Co. 94,500 5,718 Emerson Electric Co. 54,300 2,243 711,493 Information Technology (8.1%) Microsoft Corp. 6,074,580 151,196 Intel Corp. 5,197,430 110,861 Analog Devices Inc. 1,976,580 61,768 Maxim Integrated Products Inc. 1,755,286 40,951 Xilinx Inc. 1,182,500 32,448 Accenture plc Class A 389,900 20,540 Applied Materials Inc. 1,235,500 12,787 KLA-Tencor Corp. 260,200 9,961 440,512 Materials (3.1%) Sherwin-Williams Co. 575,430 42,766 EI du Pont de Nemours & Co. 1,018,157 40,696 Nucor Corp. 1,145,060 36,230 Packaging Corp. of America 852,640 19,866 PPG Industries Inc. 162,700 11,496 Eastman Chemical Co. 136,200 9,334 Cabot Corp. 152,257 3,773 Innophos Holdings Inc. 84,200 3,357 167,518 Telecommunication Services (4.7%) AT&T Inc. 6,055,625 172,706 Verizon Communications Inc. 1,252,198 46,081 Vodafone Group plc ADR 1,295,610 33,232 Windstream Corp. 163,000 1,901 253,920 Utilities (7.6%) American Electric Power Co. Inc. 1,160,820 44,134 Xcel Energy Inc. 1,721,590 42,506 Northeast Utilities 1,222,210 41,127 UGI Corp. 1,499,960 39,404 NextEra Energy Inc. 551,196 29,776 PG&E Corp. 622,280 26,329 Dominion Resources Inc. 469,970 23,860 Duke Energy Corp. 956,200 19,115 Consolidated Edison Inc. 282,300 16,097 Entergy Corp. 196,400 13,019 DTE Energy Co. 247,100 12,113 CMS Energy Corp. 581,600 11,510 Pepco Holdings Inc. 576,800 10,913 Alliant Energy Corp. 271,400 10,498 14 Equity Income Fund Market Value Shares ($000) Cleco Corp. 298,800 10,201 Portland General Electric Co. 419,500 9,938 PPL Corp. 346,360 9,885 Unisource Energy Corp. 273,700 9,878 TECO Energy Inc. 573,500 9,824 NiSource Inc. 403,000 8,616 Avista Corp. 212,500 5,068 Southwest Gas Corp. 110,687 4,004 Southern Co. 69,800 2,957 CenterPoint Energy Inc. 51,800 1,016 411,788 Total Common Stocks (Cost $4,846,401) 5,154,505 Temporary Cash Investments (4.8%) 1 Money Market Fund (2.8%) 3 Vanguard Market Liquidity Fund, 0.144% 153,699,992 153,700 Face Market Amount Value ($000) ($000) Repurchase Agreement (1.5%) Goldman Sachs & Co. 0.050%, 10/3/11 (Dated 9/30/11, Repurchase Value $85,100,000 collateralized by Federal National Mortgage Assn. 4.500%-6.000%, 7/1/37-2/1/41) 85,100 85,100 U.S. Government and Agency Obligations (0.5%) Fannie Mae Discount Notes, 0.110%, 10/19/11 1,000 1,000 Federal Home Loan Bank Discount Notes, 0.100%, 10/11/11 500 500 Federal Home Loan Bank Discount Notes, 0.040%, 11/28/11 1,000 1,000 Federal Home Loan Bank Discount Notes, 0.040%, 11/30/11 750 750 4 Federal Home Loan Bank Discount Notes, 0.025%, 12/2/11 11,000 10,996 Freddie Mac Discount Notes, 0.070%, 10/7/11 11,000 11,000 25,246 Total Temporary Cash Investments (Cost $264,049) Total Investments (99.4%) (Cost $5,110,450) Other Assets and Liabilities (0.6%) Other Assets 63,066 Liabilities (32,221) 30,845 Net Assets (100%) 15 Equity Income Fund At September 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 5,696,774 Overdistributed Net Investment Income (5,328) Accumulated Net Realized Losses (543,740) Unrealized Appreciation (Depreciation) Investment Securities 308,101 Futures Contracts (6,324) Foreign Currencies (87) Net Assets Investor Shares—Net Assets Applicable to 146,136,650 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 64,276,741 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.5% and 0.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $14,099,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 16 Equity Income Fund Statement of Operations Year Ended September 30, 2011 ($000) Investment Income Income Dividends 167,305 Interest 2 351 Security Lending 308 Total Income 167,964 Expenses Investment Advisory Fees—Note B Basic Fee 4,354 Performance Adjustment 554 The Vanguard Group—Note C Management and Administrative—Investor Shares 5,130 Management and Administrative—Admiral Shares 2,499 Marketing and Distribution—Investor Shares 700 Marketing and Distribution—Admiral Shares 464 Custodian Fees 91 Auditing Fees 30 Shareholders’ Reports—Investor Shares 75 Shareholders’ Reports—Admiral Shares 11 Trustees’ Fees and Expenses 10 Total Expenses 13,918 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 172,397 Futures Contracts 12,704 Foreign Currencies 45 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (107,173) Futures Contracts (8,290) Foreign Currencies (87) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $599,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $1,299,000, $274,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 17 Equity Income Fund Statement of Changes in Net Assets Year Ended September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 154,046 118,995 Realized Net Gain (Loss) 185,146 58,689 Change in Unrealized Appreciation (Depreciation) (115,550) 261,705 Net Increase (Decrease) in Net Assets Resulting from Operations 223,642 439,389 Distributions Net Investment Income Investor Shares (80,499) (72,980) Admiral Shares (73,911) (46,454) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (154,410) (119,434) Capital Share Transactions Investor Shares 128,197 29,451 Admiral Shares 934,379 69,613 Net Increase (Decrease) from Capital Share Transactions 1,062,576 99,064 Total Increase (Decrease) 1,131,808 419,019 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($5,328,000) and ($5,009,000). See accompanying Notes, which are an integral part of the Financial Statements. 18 Equity Income Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .596 .526 .585 .770 .733 Net Realized and Unrealized Gain (Loss) on Investments .567 1.432 (2.506) (5.617) 3.215 Total from Investment Operations 1.163 1.958 (1.921) (4.847) 3.948 Distributions Dividends from Net Investment Income (.593) (.528) (.587) (.785) (.730) Distributions from Realized Capital Gains — — (.112) (1.358) (1.418) Total Distributions (.593) (.528) (.699) (2.143) (2.148) Net Asset Value, End of Period Total Return 1 6.00% 11.36% -9.12% -18.92% 16.29% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,835 $2,651 $2,423 $2,626 $3,445 Ratio of Total Expenses to Average Net Assets 2 0.31% 0.31% 0.36% 0.30% 0.29% Ratio of Net Investment Income to Average Net Assets 2.89% 2.88% 3.76% 3.30% 2.79% Portfolio Turnover Rate 29% 45% 51% 55% 51% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases of 0.01%, 0.01%, 0.02%, 0.00%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 19 Equity Income Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.286 1.138 1.264 1.673 1.601 Net Realized and Unrealized Gain (Loss) on Investments 1.194 3.013 (5.269) (11.772) 6.746 Total from Investment Operations 2.480 4.151 (4.005) (10.099) 8.347 Distributions Dividends from Net Investment Income (1.280) (1.141) (1.270) (1.705) (1.595) Distributions from Realized Capital Gains — — (.235) (2.846) (2.972) Total Distributions (1.280) (1.141) (1.505) (4.551) (4.567) Net Asset Value, End of Period Total Return 6.10% 11.50% -9.05% -18.82% 16.44% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,614 $1,667 $1,475 $1,711 $2,256 Ratio of Total Expenses to Average Net Assets 1 0.22% 0.22% 0.24% 0.18% 0.17% Ratio of Net Investment Income to Average Net Assets 2.98% 2.97% 3.89% 3.42% 2.91% Portfolio Turnover Rate 29% 45% 51% 55% 51% 1 Includes performance-based investment advisory fee increases of 0.01%, 0.01%, 0.02%, 0.00% and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 20 Equity Income Fund Notes to Financial Statements Vanguard Equity Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 21 Equity Income Fund 4. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee for Wellington Management Company, LLP , is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to the FTSE High Dividend Yield Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $830,000 for the year ended September 30, 2011. For the year ended September 30, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.08% of the fund’s average net assets, before an increase of $554,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2011, the fund had contributed capital of $931,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.37% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 22 Equity Income Fund D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
